55 F.3d 428
UNITED STATES of America, Plaintiff-Appellee,v.Ray Harold EDWARDS, III, Defendant-Appellant.
No. 93-10058.
United States Court of Appeals,Ninth Circuit.
May 11, 1995.

Before:  ALARCON, LEAVY and KLEINFELD, Circuit Judges.

ORDER

1
In this matter, Ray Harold Edwards, III was indicted, inter alia, for the unlawful possession of firearms in a school zone in violation of 18 U.S.C. Sec. 922(q)(1)(A) (1988 ed., Supp.  V.).  Edwards filed a motion to dismiss this charge.  He argued that section 922(q)(1)(A) was unconstitutional because it violated the Tenth Amendment.  The district court denied the motion.  Pursuant to a plea agreement, Edwards entered a plea of guilty to a violation of section 922(q)(1)(A), in exchange for the Government's promise to seek dismissal of the remaining charge in the indictment, and a reservation of the right to appeal from the denial of the motion to dismiss.


2
In a published opinion, United States v. Edwards, 13 F.3d 291 (9th Cir.1993), this court affirmed, in reliance upon the law of the circuit as set forth in United States v. Evans, 928 F.2d 858 (9th Cir.1991).


3
On May 1, 1995, the Supreme Court vacated our judgment, and remanded this matter for further consideration in light of United States v. Lopez, --- U.S. ----, 115 S. Ct. 1624, 131 L. Ed. 2d 626 (1995).


4
In Lopez, the Court held that section 922(q)(1)(A) violates the Tenth Amendment.  Id.


5
Accordingly, the judgment of the district court is REVERSED.